Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  September 16, 2015                                                                     Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  152138(145)                                                                                 Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
  BRUCE WHITMAN,                                                                         Richard H. Bernstein,
                                                                                                         Justices
           Plaintiff-Appellant,
                                                              SC: 152138
  v                                                           COA: 294703
                                                              Genesee CC: 08-087993-CL
  CITY OF BURTON and CHARLES SMILEY,
             Defendants-Appellees.
  _______________________________________/

         On order of the Chief Justice, the motion of defendants-appellees to extend the
  time for filing their answer to the application for leave to appeal is GRANTED. The
  answer will be accepted as timely filed if submitted on or before September 30, 2015.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             September 16, 2015